DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a plurality of at least one nanospike/nanolancet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrective action is required. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Stewart et al. (WO 2017/173373 A1 – hereafter ‘373).
‘373 discloses a microfluidic device for intracellular delivery of compounds to cells (Abstract) that includes the following limitations for claim 1: 
“A method of producing modified cells”: ‘373 discloses a method of intracellular delivery ([0069]) that is being interpreted as the method of producing modified cells of the instant application. 
“providing”: ‘373 discloses providing the following elements ([0026]; Fig. 1):
“a fluid comprising a compound and a plurality of target cells having a plasma membrane and a cell diameter”: ‘373 discloses providing a fluid and a plurality of cells with a membrane and a cell diameter ([0006]; [0047]).  
“a fluidic poration device comprising a plurality of channels each having a central area and a diameter that is less than said cell diameter”:  ‘373 discloses a device with a plurality of fluidic channels ([0020]) and that the diameter of the central portion is less than the diameter of the cell ([0051]).  
“at least one nanospike/nanolancet, ranging in size from 50 nm to 0.5 micron, positioned on the midline of said central area”: ‘373 discloses nanospikes ([0010]; Fig. 6) that would be positioned in the midline of the central area and has a size of 0.001 m to 10 m ([0060]).  
“introducing said fluid into said fluidic poration device such that said target cells move in single file through said channel and said cell diameter is squeezed to match said channel diameter”: ‘373 discloses sending the fluid through the microfluidic device ([0011]) where the device does single-cell processing ([0070], i.e. single file) and that the cells are squeezed by the device ([0051]).  
“piercing said plasma membrane with said at least one nanospike/nanolancet wherein said plasma membrane of each of said target cells is pierced in the same position, the same number of times and to the same depth”: ‘373 discloses perturbing the cells membranes, i.e. piercing the membrane, with the nanospike and this would be at the same depth and location for each cell ([0069]; [0070]; [0066]).  
“delivering said compound in a controlled manner to each of said target cells wherein a population of modified target cells is created wherein each of said modified target cells comprise an equivalent amount of said compound.”: The delivering of the compound to the cell within ‘373 would be in a controlled manner ([0075]).  
For claim 2, the nanospikes of ‘373 are being interpreted as being positioned in-series (Fig. 6; [0060]).  
For claim 3, ‘373 discloses that the channel can have a rectangle shape ([0010]). 
For claims 4 and 5, the nanospikes of ‘373 are solid and not hollow ([0060]). 
For claim 6, ‘373 discloses using a compound that includes RNA ([0074]). 
For claim 7, ‘373 discloses using two plates of nanospikes which would perturb the membrane in two spots ([0060]). 
For claim 8, ‘373 discloses that the intracellular delivery is increased ([0041]) which includes 50% -100% of the target cells. 
For claim 9, ‘373 discloses that the method of intracellular delivery prevents a substantial loss of cell viability ([006]) where this includes 5% or less of the cells being lost ([0040]).  
Therefore, ‘373 meets the limitations for claims 1-9.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiou et al. (US 2015/0197720 A1) discloses a system for delivering reagents.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799